Y     GENE




                     November 8,    1961

Honorable Naomi Barney             Opinion No. ??;I-1191
County Attorney
Potter County                      3e:     Under the facts p-lesentec‘,
Amrillo, Texas                             whether Potter County
                                           is legally liable for
                                           the salary of T. H. Nail,
                                           a deputy sheriff, frsom
                                           April 1.)1960, the ,&?.ti'
                                           of his discharge by the
                                           Sheriff of Pntter Count3
                                           to January 1, 1961, the
                                           date the sheriff ended
                                           his tern2 0P office 2n",
                                           related questions.
Dear Miss Harney:
           you have requested an opinion of this offiCe as
to whether Potter County is legally liab.lefor the salarieS
of former Deputy Sheriffs T. H. Nail,   Gcrdon 3. Bufkin, and
Curtis Travis  from April 1, 1360,, the date of thei S;US-
pension, to January 1, 1561, the date the C'heri,:?~f
                                                    enlr.Gordon R. Bufkin, and.?;I::.
                                   Curtis Travi~s,
     were suspended. Attached.hereto 3.~a phctostat~c
     copy of the minutes of the ,~oainissToners'
                                               Co!uY't
     relative to the sutpecs-ioa, ~. .
Honorable Naomi Harney, page 2 (WW-1191)

     before the Grand Jury. The indictment was
     dismissed by the Court because it was insuf-
     ficient to allege the offense of Perjury before
     the Grand Jury."
          The photostatic copy of the letter written by
Paul Gaither, Sheriff of Potter County to the Commissionerst
Court on April 1, 1960 is quoted as follows:
                                      "Amarillo, Texas
     "Commissionersl Court             April 1, 1960
      Potter County
      Amarillo, Texas
     "Gentlemen:
           "In regards to your instructions to suspend
     Chief Deputy C. E. Travis, Captain G. R. Bufkin
     at-k.
         deputy T. H. Nail, this is to advise that
     these deputies have been relieved from duty,
     effective April lst, 196~ and all County property,
     commissions and badges have been turned in by
     them.
          "Effective same date, Mr. Ben Andis has
     been appointed acting Chief Deputy,
                                  Yours truly,
                                   Paul Gaither
                                   Paul Gaither, Sheriff"
     cy - Audrey Kaufman
     George Fox

Article 6869,   V.C.S reads in part as follows:
          "Sheriffs shall have the power, by writing
     to appoint one or mare deputies for their respective
     counties, to continue in office during the
     pleasure of the sheriff, who shall have power
     and authority to perform all the acts and duties
     of their principals . . .'
          Thus, it is clear that, under the provisions of
Article 6869, the Sheriff has full power to appoint the
deputies who will serve under him and also has full -oo:'i(:r
to terminate their services at any time he may see fit.
The term of a depcty sheriff is not fixed by statute an'.
the power to "hire" and "fire" is an incident of the power
of appointment given the sheriff. The office of deputy
sheriff is therefore held only during the pleasure of
Honorable Naomi Harney, page 3 (W-1191)

the sheriff.
          In the case of Murray v. Harris, 112 S.W. 1092
(1936), the court said at page 1093:
           "The statute conferring upon the sheriff
     the power to appoint deputies fixes no definite
     term of office, but provides that the tenure
     si?allbe at the pleasure of the sheriff, which
     is tantamollnt to a provision that both the
     appointment and tenure are discretionary with
     him . , ."
          The reasons given for the dismissal of the three
deputies by the Sheriff are immaterial, the primary consid-
eration being whether or not the deputies were, in fact,
relieved of their duties by the Sheriff of Potter County
and further services discontinued. We think it clear that.
the Sheriff of Potter County discharged deputies T. H. Nail,
Gordon R. Bufkin, and Curtis Travis from duty effectivf
April 1, 1960, as evidenced by his letter to the Commis-
sioners' Court of Potter County on April 1, 1960, Andy
reflected in the official Minutes of the Commissioners'
Court of Potter County, meeting in session on March 2e,
1960.  On that date, their tenure of office was ended,
their services terminated, and, consequently, they were
no longer entitled to their salaries.
          Therefore, it is the opinion c1.C
                                          this office tbit,
deputies T. H. Ua.11,Gordcn R. Bufkin,,and Cur+,isTravis
were reli,evedof their dutie,?by tbe Sheriff of Pi7fter
county, effective April I, l$O, and :,~t~::~t
                                          Poti;;-:r
                                                  Co,~n?::
                                                         I~:
not legally liable for the salaries o? T. H. Nali, Gordo:?
R. Bufkir, or Curtis Travis ~YXI Aprjl i, 1960, t#rJG& :.e
of their discharge by the She131ff,,toZir:~uary1, ig61, 'be
date the Sheriff ended his term of c:                                                               .   .




Honorable Naomi Hafrney,page 4 (MM-1191)

                               Very truly yours,
                               WILL -.:ILSON


                           L./s__w,,
                               ! torney General of Texas


                            By Iola Barron 'vlilcox
                               Assistant
                                                           c




APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chariman
Howard Mays
Elmer McVey
Grundy Williaos
Riley Eugene Fletcher

REVIEWED FOR THE ATTORNEY GEMER:.%
BY: Houghton Brownlee, Jr.